Wallace, C. J., concurring.
I concur in the order of affirmance and in the opinion of Mr. Justice McKinstry. The motion was submitted on an agreed statement of facts, containing sufficient specifications of the points relied upon for a new trial. To this agreed statement was annexed a fourth stipulation of counsel “that a motion for a new trial may be heard thereon.” The motion for a new trial was accordingly heard and determined, and it is too late for the losing party to suggest for the first time in this Court that the order should be re*220versed for want of a bill of exceptions filed in support of the. motion.
Mr. Justice Rhodes did not express an opinion.